Citation Nr: 1534988	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-43 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gout in the bilateral feet. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for low back problems and granted service connection for gout in the bilateral feet and bilateral hearing loss with noncompensable ratings assigned, effective September 1, 2008.  

As relevant to the Veteran's gout in the bilateral feet, an August 2010 Decision Review Officer decision awarded a higher initial rating of 20 percent for such disability, effective September 1, 2008.  However, as such is not a full grant of the benefit sought on appeal, such claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The issues of entitlement to higher initial ratings for gout in the bilateral feet and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a low back disorder.   


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records from Langley Air Force Base have been obtained and considered.  The Board notes that the Veteran's representative argued in his July 2015 Appellant's Brief that the case should be remanded to obtain any available VA and/or private records; however, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in March 2009 with respect to the issue decided herein.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and a physical examination.  In this regard, the Board notes that such examination failed to reveal a current diagnosis of a low back disorder.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for a low back disorder as it was incurred during active duty service.  He reports that the condition was incurred due to an in-service fall, or in the alternative, is the result of overuse during his active duty service as a storekeeper and machinist mate.  However, after review of the evidence, the Board finds that the Veteran does not have a current diagnosis of a low back disorder.  In this regard, although the Veteran is competent to report his in-service duties and injuries, the weight of the probative evidence establishes that he does not have a currently diagnosed chronic disability of the low back.

Service records document several episodes of treatment for low back pain beginning in November 1999.  At that time, the Veteran did not report incurring a specific injury and no diagnosis was rendered to account for the complaints of back pain.  Several year later, in February 2004, the Veteran slipped and fell off a ladder and landed on his back.  He was fitted with a cervical collar, but did not complain of back pain and was diagnosed with a facial contusion.  There are no other findings related to the Veteran's back until August 2007 when the he was seen again for complaints of lower back pain.  He was referred to physical therapy and diagnosed with lumbago (i.e., lumbar back pain).  During the physical therapy evaluation, the Veteran reported the onset of low back pain during the last year and a half without previous trauma or accident.  He thought that his back pain began when he was caring for his granddaughter and was often bending and lifting.  A separation examination was performed two months later in March 2008 and physical examination of the spine was normal.  The examination report includes a finding of low back pain.  The Veteran also reported a history of recurrent back pain on the accompanying report of medical history and specified that he had experienced the pain since 2006 and was treated with intermittent physical therapy.  

The Veteran was treated for low back pain on several occasions during service, but service records do not document a finding or diagnosis of a chronic disability.  The March 2008 separation examination shows that the Veteran's spine was normal upon physical examination and no chronic disabilities were identified.  Chronic low back pain was noted on the examination report, but pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, service records do not establish a chronic low back condition.

Similarly, the post-service medical evidence does not establish the presence of a current chronic disability.  Treatment records from Langley Air Force Base include notations of lower back pain, lumbago, and a backache, but do not list a chronic disability to account for the Veteran's complaints of pain.  The Veteran was provided a VA contract examination in March 2009 and reported a history of low back pain since 2006 due to a slip and fall injury on a Navy ship.  Physical examination of the spine was again normal with no evidence of muscle spasm, tenderness, or limitation of motion.  The examiner found that there was no pathology to render a low back diagnosis.  Therefore, the post-service medical evidence also does not establish the presence of an current chronic low back disability.  

The Board has considered the statements from the Veteran that he has a chronic low back condition.  In the February 2010 notice of disagreement, he reported that he was unable to bend down to pick up objects or touch his toes without kneeling.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of  a chronic low back condition.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Disabilities involving the spine are by their very nature complex disabilities that require specialized training to properly diagnose.  The Veteran has reported experiencing low back pain and limited motion, but these symptoms could be due to any number of conditions affecting numerous systems of the body.  In addition, the Veteran's statements are clearly outweighed by the medical evidence against the claim.  The March 2009 VA contract examiner was unable to identify a chronic low back condition and none of the Veteran's treating physician have diagnosed a chronic disability to account for the Veteran's intermittent complaints of back pain.  

Therefore, the Board finds that service connection for a low back disorder cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board finds that service connection for a low back disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his gout of the bilateral feet and bilateral hearing loss.  In this regard, the Board observes that he was last examined by VA in March 2009.  Thereafter, in February 2010, the Veteran generally contended an increase in symptomatology.  Furthermore, in his July 2015 Appellant's Brief, the Veteran's representative argued that new examinations were warranted as it has been over six years since the Veteran's service-connected disabilities have been examined.  The Board observes that the most recent treatment records contained in the file are also dated in March 2009.

While the mere passage of time is not a basis for requiring of new examination, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, in light of the fact that the Veteran has generally alleged a worsening of his service-connected disabilities since the March 2009 VA examination and the record does not contain contemporaneous records addressing the level of impairment since such examination, a remand is necessary in order to schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his gout of the bilateral feet and bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  An opinion offered should be accompanied by a rationale.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected gout affecting the bilateral feet.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed.  After a full physical examination, the VA examiner should identify all manifestations of the service-connected gout of the feet.  The disability is currently rated by analogy to rheumatoid arthritis and the examiner should determine whether the Veteran's gout is productive of:

a)  Constitutional manifestations associated with active joint involvement, totally incapacitating; or, 

b)  Less than the criteria above but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or, 

c)  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; or,

d)  One or two exacerbations a year in a well-established diagnosis.	

The examiner should also determine whether the Veteran's gout most nearly approximates a foot injury that is moderate, moderately severe, or severe.  The examiner should also identify any other associated foot conditions and/or symptoms included on the relevant Disability Benefits Questionnaire (DBQ), and determine whether the Veteran's service-connected gout affects any other parts and/or joints of his body.  The examiner should also describe the functional effects of the disability on the Veteran's daily life and employment.

The complete bases for all medical opinions must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


